US Bank N.A. v Singer (2016 NY Slip Op 08896)





US Bank N.A. v Singer


2016 NY Slip Op 08896


Decided on December 28, 2016


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 28, 2016
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

MARK C. DILLON, J.P.
THOMAS A. DICKERSON
JOSEPH J. MALTESE
COLLEEN D. DUFFY, JJ.


2015-02509
 (Index No. 30698/09)

[*1]US Bank National Association, etc., appellant,
vNaomi Singer, et al., respondents, et al., defendants.


Hogan Lovells US, LLP, New York, NY (Suzanne Novak of counsel), for appellant.
Rosenberg & Steinmetz, P.C., Valley Stream, NY (Rachelle Rosenberg of counsel), for respondents.

DECISION & ORDER
In an action to foreclose a mortgage, the plaintiff appeals from so much of an order of the Supreme Court, Kings County (Graham, J.), dated May 13, 2014, as, upon reargument, adhered to the original determination in an order of the same court dated October 4, 2012, denying that branch of its motion which was for an order of reference.
ORDERED that the appeal is dismissed as academic, without costs or disbursements, in light of our determination on the companion appeal (see US Bank National Association v Singer, ___ AD3d ___ [Appellate Division Docket No. 2013-00094; decided herewith]).
DILLON, J.P., DICKERSON, MALTESE and DUFFY, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court